DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,020,106 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-5, 7-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the depression has a first dimension in the longitudinal direction and a second dimension in a depthwise direction, the second dimension being smaller than the first dimension (claim 1), wherein the shuttle has another end portion provided with a second hook- shaped portion configured to acquire the loop, the second hook-shaped portion being configured to permit the second thread-like member to pass through the loop, the first hook-shaped portion and the second hook-shaped portion being positioned opposite to each other with respect to the holding portion (claim 7), a shuttle guide member fitted 
The prior art of record of Mills (US Patent No. 4,841,888) discloses everything in claims 1, 7, 10, 18 and 19 (see Non-Final rejection mailed out on 4/13/2021) but fails to disclose wherein the depression has a first dimension in the longitudinal direction and a second dimension in a depthwise direction, the second dimension being smaller than the first dimension (claim 1), wherein the shuttle has another end portion provided with a second hook- shaped portion configured to acquire the loop, the second hook-shaped portion being configured to permit the second thread-like member to pass through the loop, the first hook-shaped portion and the second hook-shaped portion being 
The limitations as stated above in claims 1, 7, 10, 18 and 19 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771